es Courts *

Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Pag@’t ee tier of Texas

 

 

FILED
MAR 13 2018
David J. Bradley, Clerk of Court
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS
Veterans First Medical Supply, LLC,
Plaintiff, Case No. H-18-2871

VS.

Tactile Systems Technology, Inc.,

Defendant.

 

 

SECOND AMENDED COMPLAINT

I. INTRODUCTION

1. This is an action by Relator Veterans First Medical Supply LLC (hereafter
“VFMS”) to recover damages and civil penalties for false statements and claims made or caused
to be made by Defendant Tactile Systems Technology, Inc. (hereafter “Defendant” or “Tactile
Medical”) in violation of the False Claims Act, 31 U.S.C. §3729 (the “FCA”) and unlawful
retaliation in violation of §3730(h). Relator seeks actual damages, treble damages and penalties
under the False Claims Act for the false claims for reimbursement for Defendant’s pneumatic
compression pump products. In addition, Relator VFMS seeks damages under the anti-retaliation
provisions of the False Claims Act.

2. At issue are false claims and statements by Defendant to the United States under
the Medicare and Medicaid Programs for goods or services procured by or through various major
health care facilities and hospitals in this District and throughout the United States, including the

U.S..Department of Veterans Affairs (“VA”) Medical Center in Houston, Texas; St. Luke’s

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 1
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 2 of 22

Hospital, The Woodlands, Texas (“The Woodlands Hospital”); and Methodist Hospital in
Sugarland, Texas (“Sugarland Hospital”) (collectively referred to as “the Hospitals”). No claims
are asserted in this Complaint against the Hospitals or any of their health care providers.

3. These claims arise from Defendant promoting the sale of medical equipment to the
Hospitals through unlawful marketing schemes, which expose the Hospitals to liability and
compromise Medicare and Medicaid in violation of Federal Law.

Td PARTIES

4. Relator VFMS is a Texas limited liability company doing business primarily in this
District. It is wholly owned by Jody Allen, a service-disabled American Veteran. VFMS’ acts
through Allen and his colleague, Bill Gibbs. All factual allegations contained in this Complaint
are based on the personal knowledge of Allen and Gibbs.

5. Defendant Tactile Systems Technology, Inc., doing business as “Tactile Medical”
is a Delaware corporation with its principal place of business at 1331 Tyler Street NE, Suite 200,
Minneapolis, Minnesota. It is registered to do business in Texas and may be served with process
by service on its registered agent, Corporation Service Company, 211 E. 7" Street, Suite 620,

Austin, Texas 78701. Defendant’s websites are www.tactilemedical.com and

 

www.flexitouch.com.
I. JURISDICTION AND VENUE
6. This Court has in personam jurisdiction over Defendant under 31 U.S.C. § 3732(a),
which authorizes nationwide service of process, and because Defendant can be found in and
transacts the business that is the subject matter of this lawsuit in this District.
7. Venue is proper in the United States District Court for the Southern District of

Texas, pursuant to 28 U.S.C. § 1391(b) and (c) and 31 U.S.C.§ 3732(a), because Defendant is

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 2
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 3 of 22

registered to do business in this District. Also, VFMS’ principal place of business is in this District
and many of the acts that form the basis of this Complaint occurred in this District.

8. This case is not based on a public disclosure. Relator VFMS is an original source.
VFMS’ Jody Allen and Bill Gibbs have direct, personal knowledge of the matters alleged herein.
Additionally, before filing this suit, VFMS voluntarily disclosed all material, relevant facts relating
to this case to the United States.

IV. FACTUAL BACKGROUND

9. According to its website, Defendant manufactures and markets pneumatic
compression pumps and other devices for the treatment of chronic venous insufficiency (CVI) and
lymphedema, conditions which disproportionately impact the elderly and can be deadly if left
untreated.!

10. CVI is an abnormality of the venous wall and valves which leads to obstruction or
“reflux” of blood flow in the veins in a patient’s lower extremities. CVI is distinguished from
lymphedema in that lymphedema occurs when the lymphatic system is not able to clear fluid from _
the interstitial tissues of the body and return it to the bloodstream via a system of lymphatic vessels
and lymph nodes.”

11. Medicare has covered pneumatic compression pumps for the treatment of
lymphedema since at least 19867. In 1995, Medicare expanded coverage of pneumatic

compression pumps for the treatment of CVI that results in ulceration of the lower extremity after

 

' See www.tactilemedical.com.

2 See CMS “Decision Memo for Compression Pumps for Venous Insufficiency (CAG-00075N)”, at
https://www.cms.gov/medicare-coverage-database, attached as Exhibit “A”.

3 See Centers for Medicare and Medicaid Services (“CMS”), “Decision Memo for Lymphedema Pumps (CAG-
00016N), at https://www.cms.gov/medicare-coverage-database, attached as Exhibit “B”.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC. .
SECOND AMENDED COMPLAINT PAGE 3
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 4 of 22

standard wound care treatment had been tried unsuccessfully for 6 months.* This was the result
of findings that leg ulcers constitute a major clinical problem for the elderly, with only 50% of
such ulcers healing within 4 months. Indeed, CVI was found to be a “lifelong condition” requiring

use of compression stockings and other measures “continuously for the rest of the patient’s life”.°

Thus, a compression pump may speed up the healing process.
12. According to the Centers for Medicare and Medicaid Services Decision Memo

dated October 17, 2001°:

[C]urrent policy covers the use of pneumatic compression pumps for
patients with refractory edema from [CVI] with significant ulceration of the
lower extremities that have received standard therapy but have failed to heal
after 6 months of continuous treatment. After review of all available
published literature, we have found sufficient evidence to show that
standard care for the treatment of [CVI], which results in ulceration, can be
successfully treated by elevation, exercise and compression therapy.
Therefore, we conclude that our current policy is appropriate and will not
be changed at this time.

13. | Under CMS guidelines requiring monitoring of an ulceration, a claim for payment
for a pneumatic compression device by Medicare requires the physician to complete a “certificate
of medical necessity.”

14. The CMS promulgated form, “CERTIFICATE OF MEDICAL NECESSITY CMS-
846 — PNEUMATIC COMPRESSION DEVICES” OMB Form No. 0938-0679 (Expires
02/2020)’ contains the following required certification:

I certify that I am the treating physician identified in Section A of this form.

I have received Sections A, B and C of the Certificate of Medical Necessity
(including charges for items ordered). Any statement on my letterhead

 

4 Id. at Exhibit A.

3 Id.

6 Td.

TRequired Certificate of Medical Necessity, https://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/Downloads/CMS846.pdf [last accessed June 4, 2018], attached as Exhibit “C”.

 

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 4 °
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 5 of 22

attached hereto, has been reviewed and signed by me. I certify that the
medical necessity information in Section B is true, accurate and complete,
to the best of my knowledge, and I understand that any falsification,
omission, or concealment of material fact in that section may subject me to
civil or criminal liability.

15. Additionally, the physician is required to provide a “narrative description of all
items, accessories and options ordered” and provide details of the “supplier’s charge” and
“Medicare Fee Schedule Allowance for each item, accessory, and option.”®

16. Defendant solicits prescriptions/orders for a specific line of Durable Medical
Equipment (DME) known as Compression Therapy Products (CTPs) used for the treatment of
Lymphedema, wound care management and other. chronic venous conditions. Prescription of
CTPs requires a physician’s certification of medical necessity, as alleged herein.

17. | The CTP must be delivered to the patient’s home in order to set up the equipment,
provide training to the patient and/or caregiver on the proper use of the product, to ensure a proper
fit of the garments used for treatment and to assure the safety and comfort of the patient in the
home setting in order to receive the maximum medical benefit of this expensive, prescribed
medical equipment.

18. To legally sell and distribute its CTPs to Medicare/Medicaid recipients, Defendant
must comply with the rules and regulations of CMS. Similarly, the providers who prescribe
Defendant’s products must comply with CMS guidelines and certify their compliance.
Additionally, it must comply with 42 USC §1320a-7b, but it does not.

19. Defendant is engaged in fraudulent conduct because it knowingly engages in

soliciting, receiving, offering and/or paying remuneration to induce or reward referrals for items

or services reimbursed by Federal health care programs that violate the FCA in several ways:

 

8 Id.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 5
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 6 of 22

a. Defendant regularly, routinely and systematically offers to pay and does pay ,
remuneration to Hospital clinical staff to induce Hospital physicians to prescribe
Defendant compression pump equipment to the exclusion of all other suppliers of
such equipment;

b. Defendant regularly, routinely and systematically offers to pay and does pay
remuneration to Hospital physicians in the form of honoraria, endorsement fees and
other payments to induce them to prescribe Defendant compression pump
equipment to the exclusion of all other suppliers of such equipment; and

c. Defendant regularly, routinely and systematically pays or offers to pay
remuneration to the staff of Veterans Hospital in Houston in order to induce it to
ignore Relator VFMS’ status as a Service-Disabled Veteran Owned Small Business
and to order Defendant’s CTP equipment to the exclusion of Relator VFMS.

20. According to its most recently filed 10-K, Defendant represents to the SEC that it
“possess[es] a unique, scalable platform to deliver at-home healthcare solutions throughout the
United States.” In fact, its “evolving home care delivery model” depends on the “over 470”
hospital clinicians that are Defendant “contractors” but who also are employees of the hospitals
where Defendant’s products are prescribed and paid for by Medicare, Medicaid, and Insurance
Companies.

21. Defendant knows that its use of these “contractors” is unlawful and poses
substantial “risks related to our business.” As stated in Defendant’s 10-K:

A reclassification of our independent contractor home trainers by tax
authorities could require us to pay retroactive taxes and penalties, which
could have a material adverse effect on our business, financial condition and

operating results. We contract with over 470 licensed healthcare
practitioners as home trainers, who educate our patients on the proper use

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 6
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 7 of 22

of our solutions. Because we consider these licensed practitioners to be
independent contractors, as opposed to employees, we do not withhold
federal or state income or other employment related taxes or make federal
or state unemployment tax or Federal Insurance Contributions Act
payments. Our contracts with these independent contractors obligate them
to pay these taxes. The classification of healthcare practitioners as
independent contractors depends on the facts and circumstances of the
relationship. In the event federal or state taxing authorities determine that
the healthcare practitioners are employees, our business may be adversely
affected and subject to retroactive taxes and penalties. Under current federal
tax law, a safe harbor from reclassification, and consequently retroactive
taxes and penalties, is available if our current treatment is consistent with a
long-standing practice of a significant segment of our industry and if we
meet certain other requirements. If challenged, we may not prevail in
demonstrating the applicability of the safe harbor to our operations. Further,
in the future there could be changes to the laws and rules in this area,
including new or different interpretations or guidance, or the modification
or elimination of the safe harbor. Any such changes in the law, rules or safe
harbor, or new or different interpretations or guidance, could impact our
classification of healthcare practitioners as independent contractors, which
could have a material adverse effect on our business, financial condition and
results of operations.

22. | Moreover, Defendant is well aware that its regular, routine and systematic payment
of remuneration to its “contractors” is problematic and poses an existential risk to its very business
model:

We are subject to additional federal, state and foreign laws and
regulations relating to our healthcare business; our failure to comply with
those laws could have an adverse impact on our business.

We are subject to healthcare fraud and abuse regulation and enforcement by
federal and state governments, which could adversely impact our business.
Healthcare fraud and abuse and health information privacy and security
laws potentially applicable to our operations include:

[T]he federal Anti-Kickback Statute, which applies to our marketing
practices, educational programs, pricing policies and relationships with
healthcare providers, by prohibiting, among other things, soliciting,
receiving, offering or providing remuneration, whether directly or indirectly
and overtly or covertly, intended to induce the referral of an individual for
(i) the furnishing or the arranging for the furnishing of items or services
reimbursable under a federal healthcare program, such as Medicare or

 

 

VETERANS MEDICAL SUPPLY, LLC VS, TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 7
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 8 of 22

Medicaid; or (ii) the purchase, lease or order of, or the arrangement or
recommendation of the purchasing, leasing or ordering of, of an item or
service reimbursable under a federal healthcare program. A person or entity
does not need to have actual knowledge of this statute or specific intent to
violate it to have committed a violation;

‘[Flederal civil and criminal false claims laws and civil monetary penalty
laws, including civil whistleblower or qui tam actions that prohibit, among
other things, knowingly presenting, or causing to be presented, claims for
payment or approval to the federal government that are false or fraudulent,
knowingly making a false statement material to an obligation to pay or
transmit money or property to the federal government, knowingly
concealing or knowingly and improperly avoiding or decreasing an
obligation to pay or transmit money or property to the federal government
or knowingly offering remuneration to influence a Medicare or Medicaid
beneficiary’s selection of health care providers. The government may assert
that a claim, including items or services resulting from a violation of the
federal Anti-Kickback Statute constitutes _a false or fraudulent claim for
purposes of the false claims statutes|.]”

 

 

Defendant’s December 31, 2017 Form 10-K, page 46.° [emphasis added]
Illegal Remuneration Paid to Doctors

23. From June 2011 through at least May 2018, Defendant systematically violated the
anti-kickback provisions of 42 U.S.C. §1320a-7b(2)(A), which prohibits the payment of
remuneration to induce referrals of items or services covered by Medicare, Medicaid, and other
federally-funded programs.

24. Defendant violated 42 U.S.C. §1320a~-7b(2)(A) by paying doctors to be “advisors”,
to be “paid spokespersons” and to speak about its pneumatic compression devices at events that
were often little or nothing more than social occasions for the doctors. One renowned and well-
respected Houston area physician, Ulysses Baltazar, M.D., director of the wound care department

of Sugarland Hospital, admitted this to Allen. Specifically, Dr. Baltazar stated to Allen in 2017

 

° Available at https://www.sec.gov/Archives/edgar/data/1027838/000155837018001091/temd-20171231x10k.htm
[last accessed June 5, 2018]

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 8&
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 9 of 22

that he and his staff received free lunches from, and he was a “paid spokesman” and a paid
“advisor” to the Defendant. This statement was made by Dr. Baltazar to Allen when he explained
to Allen why all pneumatic compression devices were then being and would continue to be ordered
from Defendant and not from VFMS or other competitors of Defendant.

25. The payments to the doctors were, in reality, kickbacks to the speakers and
attendees to induce them to write prescriptions for Defendant’s devices.

26. Defendant made payments to doctors for purported speaker programs that either
did not occur at all or that had few or no attendees.

27. As a consequence of its violations of the Anti-Kickback Statute, Defendant has
caused the submission of numerous false claims for durable medical equipment (DME) to federal
health care programs, including Medicare, Medicaid and the Department of Veterans Affairs
health care program, resulting in over $100 million in sales revenue, much of it from federal
reimbursements. In the case of the Hospitals, Defendant’s strategy has paid off, resulting in
Defendant obtaining overwhelming market dominance in the United States.

28. | The Woodlands Hospital, Texas has a major lymphedema clinic and wound care
business. The primary physician in that facility, Caroline Fife, M.D., is considered by her peers
to be one of the top wound care and lymphedema specialist in the United States. This physician
overwhelmingly prescribes Defendant’s equipment for patients in The Woodlands Hospital and is
also a paid “advisory” board member of Defendant and a recipient of Defendant’s largesse in the
form of funding for research projects.

29. The conduct alleged herein is in direct violation of 42 USC 1320a-7b and clearly

articulated CMS conflict of interest policies as defined in FAR 3.1101 and as articulated in FAR

 

VETERANS MEDICAL SUPPLY, LLC VS, TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 9
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 10 of 22

2.101 and FAR 9.502. Defendant’s unlawful conduct caused false claims to be made to and paid

by the federal health care programs.

Illegal Remuneration Paid to Hospital Staff

30.  Defendant’s illegal kickbacks are paid to employees of the hospitals from which
Defendant’s CTPs are prescribed. Buried in Defendant’s SEC filings is the admission that it
contracts with “over 470” certified clinicians that do the in-home set-up and patient training. Not
stated, however, is that these clinicians are employees of the very same facilities from which
Defendant solicits prescriptions/orders from. In no case are these persons authorized to act as
purchasing agents for the Hospitals or the health care providers who prescribed Defendant’s CTPs.
Allen and Gibbs know this because each of them are in regular contact with these “contractors” in
the course of VFMS’ attempts to compete with the Defendant in the marketplace. However,
Defendant does not disclose that fact in its 10-K or to Medicare, Medicaid or to the VA, The
Woodlands Hospital or Sugarland Hospital.

31. Defendant solicits employees of the hospitals by various means, including by
targeted, direct mail pieces in which Defendant advertises that it is “seeking contract trainers.”
Attached hereto as Exhibit “D” is a true and correct copy of a Tactile Medical solicitation,

32. | Moreover, in practice and in the hospitals where it pushes its CTPs, Defendant
routinely refers to its “over 470” contractor clinicians as “influencers” and Defendant openly
recruits them from the ranks of the hospitals where it pushes its products.

33. | By remunerating these clinicians as “influencers”, Defendant violates 42 USC

§1320a-7b(b)(3)(C)G) and (ii) in the following ways:

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 10
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 11 of 22

a. The “influencers” are paid a fee of $150 per CTP unit prescribed but are not persons
who are authorized to act as purchase agents for the Hospitals. This payment is
made pursuant to a “training request and invoice” submitted by the “influencer” to
Tactile Medical. Attached hereto as Exhibit “E” is a true and correct copy of such
a “training request and invoice.”

b. The “influencers” are paid a fee of $150 per CTP unit prescribed but do not have
written contracts with the Hospitals or other entities that are providers of services.

c. Defendant does not disclose to the entities that are providers of services the amounts
received from Defendant with respect to CTP purchases made by or on behalf of
the entity.

d. Defendant offers to pay and does pay its “influencers” $150 as a “fee” to induce
these persons to arrange for the furnishing of the CTP devices and disguises this as
a “delivery fee” of Defendant’s CTPs to patients.

e. Defendant does not disclose its payments to “influencers” to the Government, in its
10-k or to Medicare, Medicaid or the Hospitals.

34. | The Hospitals in Houston, Sugarland and The Woodlands account for over 80% of
the patients for whom Defendant’s equipment is provided in this District. None of the Hospitals
has been informed of the kickbacks which Defendant pays to their clinicians, all of which occur
under the radar and without Hospital sanction. Moreover, the facilities implicated are home to
Houston’s largest lymphedema clinics and wound care centers.

35. | Asaprescribing facility, the Houston VA Hospital was one of Relator VFMS’ main
sources of revenue in Houston until Defendant began its illegal activities as alleged herein.

Starting 2017, Defendant began to take orders away from Relator VFMS. Doctors would switch

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 11
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 12 of 22

their orders to Defendant without any notice to VFMS and when VFMS enquired of hospital staff,
the staff members confirmed that they had begun ordering from Defendant because they were the
Defendant’s “contractors” who received compensation from the Defendant for each pneumatic
pump ordered.

36. Thus, as sales began to dwindle, VFMS learned that Defendant was paying Hospital
clinicians a fee of $150 plus mileage for each pneumatic pump prescription the clinician actually
delivered and set-up in the patient’s home.

37. The hospitals’ Medial Directors are aware that these staff are being paid by the
Defendant.

38. By effectively using bribes and kickbacks, Defendant has successfully pushed
Relator VFMS out of the hospitals in Houston, prescribing only Defendant CTPs in direct violation
of 42 USC 1320a-7b and clearly articulated CMS conflict of interest policies as defined in FAR
3.1101 and as articulated in FAR 2.101 and FAR 9.502.

39.. In addition, the Sugarland Hospital conducts a major lymphedema clinic and wound
care business which had been a top prescriber of Allen and Gibbs until 2017 when Defendant
began taking all of that business, by paying fees to hospital staff.

40. | When the physician who owned his business then sold it to the Methodist Hospital
in Sugarland, the physician joined its staff as a vascular specialist. This physician admitted to
Relator VFMS’ Jody Allen that he was now a paid spokesman for Defendant and this was the
reason he was “supporting” its products and prescribing compression pumps only from Defendant.

41. The physician at the Sugarland hospital also told Allen that he would continue to
do so, would continue to give paid speeches/presentations to colleagues, and would continue to

‘influence the ordering of Defendant’s branded equipment.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 12
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 13 of 22

42. These statements are admissions of violations of 42 USC 1320a-7b and clearly
articulated CMS conflict of interest policies as defined in FAR 3.1101 and as articulated in FAR
2.101 and FAR 9.502.

43, Significantly, all pneumatic compression pump devices qualify for Medicare
funding and are assigned reimbursement codes of E0651 and E0652 without regard to the
manufacturer.

44. In order to obtain payment from Medicare, a physician’s certification is required

on form CMS-846. It reads as follows:

SECTION C: Narrative Description of Equipment and Cost

(1) Narrative description of all items, accessories and options ordered;

(2) Supplier’s charge; and ~

(3) Medicare Fee Schedule Allowance for each item, accessory, and option.
(see instructions on back)

' SECTION D: PHYSICIAN Attestation and Signature/Date’

I certify that I am the treating physician identified in Section A of this form. I
have received Sections A, B and C of the Certificate of Medical Necessity
(including charges for items ordered). Any statement on my letterhead attached
hereto, has been reviewed and signed by me. I certify that the medical necessity
information in Section B is true, accurate and complete, to the best of my
knowledge, and I understand that any falsification, omission, or concealment of
material fact in that section may subject me to civil or criminal liability.

45. The submission of every form CMS-846 for Defendant CTP devices, without
disclosure of the remuneration Defendant pays to the Hospital clinical staff, is a violation of 31
U.S.C. 3729(a)(1)(C) and (G).

46. This is because in requesting and receiving funds directly and indirectly from the

United States, Defendant conspires with and causes the Hospitals and prescribing physicians to

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 13
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 14 of 22

make false certifications in violation of 31 U.S.C. 3729(a)(1)(A) and to falsely conceal its illegal
kickbacks in violation of 31 U.S.C. 3729(a)(1)(G).

47. The payment and/or offers of payment of remuneration by Defendant to Hospital
clinical staff to induce them to purchase, order or arrange for or recommend purchase, or order of
Defendant’s CTP devices is a violation of 42 U.S.C. 1320a-7b (b)(2)(B) because such payments
are knowingly and willfully made in return for purchasing, ordering, arranging or recommending
purchasing or ordering CTP equipment from Defendant under the Medicare and Veterans
programs.

48. In requesting and receiving funds directly and indirectly from the United States,
Defendant conspires with and causes the Hospitals and prescribing physicians to make false
certifications in violation of 31 U.S.C. 3729(a)(1)(A) and to falsely conceal its illegal kickbacks
in violation of 31 U.S.C. 3729(a)(1)(G).

49. The material fact concealed in connection with the submission of the form CMS-
846 is the illegal kickbacks paid to hospital clinicians

50. Defendant is liable to the United States under the FCA because of its knowing and
willful offers to pay and payment of remuneration, directly or indirectly, overtly or covertly, in
cash or in kind to Hospital clinical staff and physicians in order to induce such persons to purchase,
order, or arrange for or recommend purchasing, ordering CTP equipment for which payment may
be made in whole or in part under a Federal health care program, in violation of 42 U.S.C. 1320a-
7b (b)(2)(B).

51. The remuneration paid or offered to be paid by Defendant consists of “delivery
fees” to Hospital clinical staff; and the payment or offer of payment of speaking fees and

endorsement fees to Hospital physicians. Such payments are illegal kickbacks.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 14
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 15 of 22

52. In addition, Defendant conspires with and causes the Hospital clinical staff and
prescribing physicians to falsely certify compliance with Medicare reimbursement requirements
through the false submission of forms CMS-846.

53. | Defendant also conspires with and causes the Hospitals and prescribing physicians
to engage in a pattern and practice of organizational and personal conflicts of interest as described
herein.

54. Asa result of the above, the Veterans Hospital was required to set acquisitions of
CTP equipment aside for exclusive competition among service-disabled veteran-owned small
business concerns like Relator VFMS, as well as to make sole source awards to service-disabled
veteran-owned small business concerns under 13 C.F.R. 125.8-125.10. Relator VFMS was
entitled to receive sole source awards from the Veterans Hospital in Houston but was, in fact,
denied any awards whatsoever because of Defendant’s illegal activities as described herein.

55. Because of the illegal financial rewards paid or offered to be paid by Defendant to
employees of the Veterans Hospital in Houston, the Veterans Hospital in Houston was induced to
ignore and did ignore Relator VFMS’ status as a Service-Disabled Veteran Owned Small Business
and it illegally refused to deal with Relator VFMS in violation of 31 U.S.C. 3730(h).

56. Defendant conspired with and induced the Veterans Hospital clinical staff and
physicians to violate 31 U.S.C. 3730(h) to refuse to deal with Relator VFMS to Relator VFMS’
substantial damage.

| 57. Big Spring, Texas Veterans Hospital. Defendant engages in the payment of illegal
kickbacks to its “influencers” in a routine and systematic way, disguising its kickbacks as
payments for “deliveries” of its equipment to patients. In exchange, Defendant makes it clear to

its influencers that it expects the influencers to cause more and more Tactile compression pumps

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 15
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 16 of 22

to be prescribed by the doctors for whom the influencers work. As an example, at the Big Spring,
Texas Veterans hospital, Defendant engages a full-time Veterans employee/nurse to routinely
provide “deliveries” for Defendant in exchange for illegal kickbacks from Defendant.

58. Following Defendant’s normal protocol, this particular nurse “moonlights” for
Defendant while on VA payroll but in reality, she is being paid by Defendant to do the very same
job that she is paid to do by the Veterans hospital. In exchange for payments from Tactile, the
nurse successfully caused the VA hospital to increase its purchases of compression pump devices
from Tactile Medical from roughly $100,000 in 2016 to approximately $500,000 in 2017.

59. | The aforementioned VA nurse went to the home of one patient to deliver the Tactile
device but was told by the patient that he did not want the device. He stated he did not want the
device because he is an over-the-road trucker without enough room in the cab of his truck for such
a device. Despite this, the nurse, acting on behalf of Defendant, insisted that the patient take the
device. The patient provided this information to administrative personnel at the Big Spring
Veterans hospital.

60. | When the Big Spring VA nurse’s activities on behalf of Defendant became known
to administrative personnel at the hospital, Tactile was barred from entering the hospital premises.
Despite being barred, Defendant’s sales representative brazenly continued to enter the hospital
premises where he would engage in aggressive “sales activities”, including what administrative
personnel referred to as “badgering” the doctors and getting them to order or prescribe Defendant’s
products. In some cases, Defendant’s representative put on a white coat, walked in one of the
clinics pretending to be a doctor — which he is not — and told patients that they needed a

compression pump for their legs.

 

VETERANS MEDICAL SUPPLY, LLC Vs. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 16
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 17 of 22

61. The aforementioned nurse and was the subject of ethics charges on two separate
occasions as a result of her acceptance of money for doing “deliveries” on behalf of Defendant.
According to VA administrative personnel, on both occasions the charges against the nurse were
swept under the rug and the nurse continues to work at Big Spring VA. Moreover, the nurse
continues influencing the ordering of these devices and she continues to make deliveries for
Defendant for a fee. However, as a result of the efforts of certain administrative personnel at the
Big Spring VA hospital, Defendant’s orders were reduced from $500,000 to $100,000 in 2018.

V. CAUSES OF ACTION

COUNT I:
VIOLATIONS OF 42 U.S.C. § 1320a-7b

62. Relator VFMS re-alleges and incorporates by reference the allegations made in the
preceding paragraphs of this Complaint as though fully set forth herein.
63. Defendant’s conduct violates 42 U.S.C. §1320a-7b:

a. Defendant pays prescribing doctors to be “advisors” and paid spokespersons for its
CTP devices, as alleged herein.

b. Defendant pays illegal remuneration to “influencers”. Defendant fraudulently
labels these payments “delivery fees” but these payments are, in fact, made to
induce these persons to refer patients or to purchase or recommend for purchase
Defendant’s CTPs in violation of 42 U.S.C. §1320a-7b(b)(2)(A) and (B).

64. Defendant need not have actual knowledge of 42 U.S.C. §1320a-7b or specific
intent to commit a violation of this section. However, Defendant acted knowingly and touts its

“evolving home care delivery model” featuring its use of “hospital clinicians” as it states in its 10-

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 17
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 18 of 22

K. Defendant’s ongoing violations of 42 U.S.C. §1320a-7b are integral and fundamental to its
business.

65. The States operate Medicaid programs under federal and state laws and regulations.
Claims paid by the States’ Medicaid programs to Medicaid providers effectively use both federal
and state funds. Medicaid is a federal health care program to which the Anti-Kickback Statute
applies.

66. Providers participating in the Medicaid program are required to sign various
agreements or certifications that are submitted to state Medicaid programs. Defendant and the
relevant clinicians expressly or impliedly certified as a condition of payment that they would
comply with applicable federal and state laws or regulations, including the Anti-Kickback Statute
and similar state prohibitions on kickbacks. These certifications rendered the claims submitted by
the Defendant and the relevant clinicians in connection with the kickback scheme false.

67. None of the claims submitted by Defendant and the relevant clinicians to Medicare
and Medicaid in connection with Defendant's kickback arrangements was eligible for payment.

68. Accordingly, Defendant knowingly caused the submission of each of those false
claims. Defendant also knowingly conspired with the relevant clinicians and other insiders to make
each of those false claims.

69. In addition, Relator VFMS has been directly harmed by Defendant’s schemes
because orders for pneumatic compression devices which were earmarked for other companies are
altered by clinicians and other insiders at medical facilities in order to divert the business to

Defendant.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 18
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 19 of 22

for Durable Medical Equipment, specifically, Compression Therapy Products from June 2012 to
at least the date of filing of this Complaint.

78. Additionally, Relator VFMS seeks to recover on behalf of itself, damages and
penalties arising from retaliatory actions committed against it by Defendant and its agents because

of lawful acts done by Relator VFMS in furtherance of this action or other efforts to stop one or
more violations of the FCA.

79. Through the acts described above, Defendant knowingly submitted or caused to be
submitted to the United States government false or fraudulent claims for payment under a Federal
health care program.

80. The United States, unaware of the falsity, paid the Defendant for claims that would
otherwise not have been allowed.

81. By reason of the Defendant’s fraudulent acts, the United States government has
been damaged and continues to be damaged in the amount of millions of dollars. The very real
issue of over-utilization of products marketed by Defendant continues to grow as the Defendant
aggressively seeks individuals within these medical facilities to facilitate a corrupt business plan.

82. Therefore, Relator VFMS demands TRIAL BY JURY and judgment against
Defendant for all monetary and equitable relief available under at law, including but not limited to
actual damages, trebled damages, statutory penalties, prejudgment and postjudgment interest,
attorneys’ fees and costs.

83. In addition, Relator VFMS requests such other and further relief to which it is or

may be entitled.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
’ SECOND AMENDED COMPLAINT . PAGE 20
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 20 of 22

COUNT I:
THE FALSE CLAIMS ACT, 31 U.S.C. §3730(h)

84. | VEFMS re-alleges and incorporates by reference the allegations made in the
preceding paragraphs of this Complaint as though fully set forth herein.

85. | VFMS was threatened, interfered with, harassed and discriminated against by
Defendant; i.e., being unlawfully boycotted by the Veteran’s Hospital in Houston and elsewhere,
because of lawful acts done by it in furtherance of other efforts to stop one or more violations of
the FCA.

86. | Asaresult, VFMS is entitled to the relief provided for by 31 U.S.C. §3730(h)(2).

87. Therefore, VFMS demands judgment against Defendant for damages to
compensate it for the contract it would have been awarded but for the discrimination, two times
the amount of such damages, interest, and compensation for any special damages sustained by
VFMS as a result of the discrimination, including litigation costs and reasonable attorneys’ fees.
VFMS requests such other and further relief to which it is entitled.

VI. DAMAGES

88. Defendant has committed thousands of violations of federal law, as alleged herein.
Each payment made by Defendant to an “influencer” is a separate violation of 42 U.S.C. §1320a-
7b and each such payment subjects Defendant to a minimum penalty of $5,500. Defendant
therefore is liable to the United States Government for penalties of at least $5,500 for each payment
to an “influencer.” Defendant also is liable for actual damages for all fraudulently obtained
payments, i.e., sales of CTPs. Defendant also is liable for treble damages, attorney fees and costs,

and all other relief provided by law.

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 21
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD

Vi. JURY DEMAND

89.  VFMS demands trial by jury.

Respectfully Submitted,

/s/ J. Mark Brewer

J. Mark Brewer, SDTX 9909
11 Greenway Plaza, Suite 1515
Houston, Texas 77046

(713) 209-2910

brewer@bplaw.com
Attorney for Plaintiff/Relator

OF COUNSEL:

Brewer, Pritchard & Buckley, P.C.
770 S. Post Oak Lane, Suite 620
Houston, Texas 77056

(713) 209-2950

Todd Slobin

tslobin@eeoc.net

Sidd Rao

srao@eeoc.net

Shellist, Lazarz, Slobin LLP

11 Greenway Plaza, Suite 1515 | Houston, Texas 77046
(713) 621-2277

Page 21 of 22

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT

PAGE 22
Case 4:18-cv-02871 Document 15 Filed on 03/13/19 in TXSD Page 22 of 22

CERTIFICATE OF SERVICE

A copy of this Qui Tam Complaint has been served on March 7, 2019 in accordance with
31 U.S.C. 3730(b)(2), as follows:

Via Email

The Honorable Ryan K. Patrick
Attention: Ms. Melissa Green
U.S. Attorney’s Office
Southern District of Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002
Melissa.Green@usdoj.gov

Via U.S. Mail and Email

Kevin C. Riach

David Glaser

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000
Minneapolis, MN 55402-1425
KRiach@fredlaw.com
dglaser@fredlaw.com

Via U.S. Mail and Email

Scott McBride

Morgan, Lewis & Bockius LLP
1000 Louisiana, Suite 4000
Houston, Texas 77002

scott.mcbride@morganlewis.com

/s/ J. Mark Brewer
J. Mark Brewer

 

VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
SECOND AMENDED COMPLAINT PAGE 23
